DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/10/2021, 07/29/2021, 08/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Surla et al. (US 2019/0007206 A1), hereinafter Surla.


As to claim 1, Surla discloses a partition merging method implemented by a first database server in a distributed database system, wherein the method comprises:
receiving, from a management server in the distributed database system, a merging instruction instructing to merge a first partition and a second partition into a third partition (Fig. 9; [0185], Partition manager 250, i.e. management server, instructs a partition server to merge a first partition (e.g. “C”) and second partition (e.g. “D”) into a third partition (e.g. “E”).), wherein the distributed database system further comprises a second database server, wherein the first database server runs the first partition, and wherein the second database server runs the second partition (Fig. 9; [0157]; [0184]; [0185], Different partitions can be stored and run different partition servers, i.e. database servers, and as shown in the example in [0185] the partitions are moved to the same server and are thus running on different servers to begin with. As there are no restrictions, other than for load-balancing, on which server runs which partition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that, if not already inherent that the system covers the ability, that a first database server (partition server) runs the first partition and has the second partition stored thereon to perform the merging on that partition server as in [0185].);
obtaining first metadata of the first partition ([0186], Metadata from first partition C and second partition D are obtained and merged to form metadata E for third partition E.);
obtaining second metadata of the second partition ([0186], Metadata from first partition C and second partition D are obtained and merged to form metadata E for third partition E.);
merging the first metadata and the second metadata to generate third metadata of the third partition ([0186], Metadata from first partition C and second partition D are obtained and merged to form metadata E for third partition E.); and
accessing, based on the third metadata, data of the first partition and the second partition ([0174]; [0186], “The partition server 252 starts serving the newly merged RangePartition E”).


As to claim 11, Surla discloses a first database server comprising:
a communications interface configured to receive, from a management server, a merging instruction instructing to merge a first partition and a second partition into a third partition (Fig. 9; [0185], Partition manager 250, i.e. management server, instructs a partition server to merge a first partition (e.g. “C”) and second partition (e.g. “D”) into a third partition (e.g. “E”).), wherein the first partition runs on the first database server, and wherein the second partition runs on a second database server (Fig. 9; [0157]; [0184]; [0185], Different partitions can be stored and run different partition servers, i.e. database servers, and as shown in the example in [0185] the partitions are moved to the same server and are thus running on different servers to begin with. As there are no restrictions, other than for load-balancing, on which server runs which partition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that, if not already inherent that the system covers the ability, that a first database server (partition server) runs the first partition and has the second partition stored thereon to perform the merging on that partition server as in [0185].); and
a processor coupled to the communications interface and configured to ([0004])):
obtain first metadata of the first partition ([0186], Metadata from first partition C and second partition D are obtained and merged to form metadata E for third partition E.);
obtain second metadata of the second partition ([0186], Metadata from first partition C and second partition D are obtained and merged to form metadata E for third partition E.);
merge the first metadata and the second metadata to generate third metadata of the third partition ([0186], Metadata from first partition C and second partition D are obtained and merged to form metadata E for third partition E.);
access data of the first partition and the second partition based on the third metadata ([0174]; [0186], “The partition server 252 starts serving the newly merged RangePartition E”).

As to claims 2 and 12, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Surla discloses wherein the first partition and the second partition are adjacent partitions ([0185], Lines 1-4).

As to claims 3 and 13, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Surla discloses wherein the first metadata comprises first data storage unit information of a secondary column family of the first partition, wherein the second metadata comprises second data storage unit information of a secondary column family of the second partition ([0066]; [0067]; [0182]; [0186], Partitions are formed based on partition keys selected from a table column, i.e. a secondary column family. A partition’s metadata reflects the key ranges of the partition, and thus the first and second metadata comprise data storage unit information of a secondary column family used to establish the partitioning keys. When merged, this data is merged into a target secondary column family accordingly.), and wherein merging the first metadata and the second metadata to generate the third metadata comprises:
merging the first data storage unit information and the second data storage unit information to generate target data storage unit information of a target secondary column family ([0066]; [0067]; [0182]; [0186], Partitions are formed based on partition keys selected from a table column, i.e. a secondary column family. A partition’s metadata reflects the key ranges of the partition, and thus the first and second metadata comprise data storage unit information of a secondary column family used to establish the partitioning keys. When merged, this data is merged into a target secondary column family accordingly.); and
determining third data storage unit information of a secondary column family of the third partition based on the target data storage unit information ([0174]; [0186], Providing access to the third data storage unit after merging requires determining the metadata referencing the keys, and thus the secondary column family of the third partition.).

As to claims 7 and 17, the claims are rejected for the same reasons as claims 3 and 13 above. In addition, Surla does not disclose wherein a prefix of an entry key value in each piece of the first data storage unit information, the second data storage unit information, the target data storage unit information, and the target data storage unit information is a non-partition key value.
However, the claim merely, at best, describes data stored by the system. The claims do not use the claimed prefix data in any manner to perform any recited function. As such, the features “wherein a prefix of an entry key value in each piece of the first data storage unit information, the second data storage unit information, the target data storage unit information, and the target data storage unit information is a non-partition key value” is non-functional descriptive material and does not carry patentable weight. As such, the cited features are not required to be taught by the prior art. Accordingly, Surla discloses claims 7 and 17 for the same reasons as claims 3 and 13 above.

As to claims 8 and 18, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Surla discloses wherein the first metadata further comprises a first  logging  information set of the first partition, wherein the second metadata further comprises a second  logging information set of the second partition, wherein the method further comprises merging the first  logging  information set and the second WAL information set to generate a third  logging information set of the third partition, and wherein the third  logging information set comprises first  logging information in the first  logging information set and second  logging information in the second  logging information set ([0186], Metadata from first partition C and second partition D are obtained and merged to form metadata E for third partition E. Metadata includes logging information.).
Surla does not explicitly disclose that the logging information is write-ahead logging (WAL) information.
However, the WAL information set claimed is merely non-functional descriptive material. The merging operations are recited at a generic and high level that could be applied to any type of data and does not merge WAL information sets in any manner that would be specific to WAL information and perform functions differently than other types of information. As such, the fact that WAL information sets are merged is non-functional descriptive material and does not carry patentable weight. Accordingly, claims 8 and 18 are fully rejected for the same reasons as claims 1 and 11 above.

As to claims 9 and 19, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Surla discloses wherein the first metadata further comprises first data storage unit information of a primary column family of the first partition, wherein the second metadata further comprises second data storage unit information of a primary column family of the second partition ([0066]; [0067]; [0182]; [0186], Partitions are formed based on partition keys selected from a table column, i.e. a primary column family. A partition’s metadata reflects the key ranges of the partition, and thus the first and second metadata comprise data storage unit information of a primary column family used to establish the partitioning keys. When merged, this data is merged into a target primary column family accordingly.), wherein the method further comprises merging the first data storage unit information and the second data storage unit information to generate third data storage unit information of a primary column family of the third partition ([0066]; [0067]; [0182]; [0186], Partitions are formed based on partition keys selected from a table column, i.e. a primary column family. A partition’s metadata reflects the key ranges of the partition, and thus the first and second metadata comprise data storage unit information of a primary column family used to establish the partitioning keys. When merged, this data is merged into a target primary column family accordingly.).

As to claims 10 and 20, the claims are rejected for the same reasons as claims 9 and 19 above. In addition, Surla discloses wherein a prefix of an entry key value in each piece of the first data storage unit information, the second data storage unit information, and the third data storage unit information is a partition key value ([0067]; [0182], The keys are used at least as a whole to determine partitioning, and thus any prefix values at the start of the keys would be partition key values.).
Additionally, while the prior art discloses “wherein a prefix of an entry key value in each piece of the first data storage unit information, the second data storage unit information, and the third data storage unit information is a partition key value,” these features are non-functional descriptive material. The claims do not use the claimed prefix data in any manner to perform any recited function. As such, the cited features are not required to be taught by the prior art. Accordingly, claims 10 and 20 are fully rejected for the same reasons as claims 9 and 19 above.


Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
As to claims 4 and 14 Surla does not disclose levels of data storage unit information as specifically required by the claims. Although Surla does disclose that the partitions use a log-structured merge-tree to maintain its persistent data ([0163]) and LSM trees are well-known to utilize levels of information.
Wang et al. (US 2022/0156231 A1) discloses partitioning a plurality of levels of an LSM tree such that each partition contains corresponding partitioned levels of the tree having a subset of keys from the respective original levels (Figs. 8-9; [0072]-[0076]). Since it is known to partition in such a manner, it would have been obvious to one of ordinary skill in the art to perform the reverse to merge. Thus, combining with Surla, it would have been obvious to merge LSM tree data of the partitions of Surla such that corresponding levels from each partition merged form single corresponding levels in the target data storage unit information. 
As such, the combination would render obvious the claim except for the claim requiring “wherein Q is equal to P1 + P2 – 1” which would necessitate that the generated target storage unit information, which is generated in the merge of the parent claims, result in a specific number of Q levels that simply performing a merge that is the opposite of a partitioning operation of Wang would not obviously result in. Wang et al. (US 2020/0183905 A1) discloses features similar to that of Wang et al above, but with less detail on partitioning.  As such, it would not have been obvious to perform a merge using the prior art of record to achieve the specific target storage unit information as required by claims 4 and 14.
As to claims 5, 6, 15, and 16, the claims depend from claims 4 and 14 and thus the reasons for indicating allowable subject matter are the same as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waghulde (US 2017/0212680 A1) discloses merging write-ahead logging (WAL) information sets in an environment utilizing log structured merge trees and merging partitions (Abstract; [0080]; [0065) like Surla.
Tomlinson et al. (US 2020/00117728 A1) discloses merging key value sets in a LSM tree (Fig. 8A; [0014]; [0016]).
Bount (US 2018/0307425 A1) discloses adding metadata to a partition, and compacting levels of metadata in an LSM tree.
Rawson et al. (US 2014/0280375 A1) discloses a distributed database with WAL and LSM trees.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167